Citation Nr: 0710827	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  98-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
shrapnel wound to the right buttock area (Muscle Group XVII).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1968 to 
June 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision.  

The Board's initial decision was vacated by the Court of 
Appeals for Veterans Claims for consideration of whether the 
veteran was entitled to a separate rating based on impairment 
of the sciatic nerve.  The joint motion for remand cited 
38 C.F.R. § 4.25(b) as its basis for vacating the Board's 
decision, stating that a veteran is entitled to have 
individual disabilities rated separately and the resulting 
rating combined, even if the disabilities arise from a single 
disease entity.  In this regard, 38 C.F.R. § 4.55(a) 
specifically provides that a "muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions."  Thus, in the veteran's case, while he may have 
a muscle injury with a sciatic nerve contusion, separate 
ratings may be provided for the muscle disability and the 
sciatic nerve disability only if they affect entirely 
different functions.


FINDINGS OF FACT

1.  The medical evidence of record fails to show that the 
muscle disability at issue is productive of moderately severe 
impairment.  

2.  The medical evidence of record shows sciatic nerve 
weakness, and pain; as well as lack of endurance of the 
muscles controlled by the right sciatic nerve.

3.  The medical evidence of record shows that the veteran has 
full strength and normal reflexes in his lower extremities.



CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent rating for 
a shrapnel wound to the right buttock (MG XVII) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.25, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, 4.118, 
Diagnostic Codes (DC) 5317, 7801, 7802, 7803, 7804, 7805 (as 
in effect prior to and from August 30, 2002).

2.  Criteria for a separate 10 percent rating for a sciatic 
nerve contusion have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.

Currently, the veteran's service-connected shrapnel wound of 
the right buttock, involving Muscle Group XVII, is rated as 
20 disabling under Diagnostic Code 5317.  According to 
Diagnostic Code 5317, Muscle Group XVII includes those 
muscles responsible for extension of the hip, abduction of 
the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus).  A 
noncompensable rating is assigned if impairment of this 
muscle group is slight, a 20 percent rating is assigned for 
moderate impairment, a 40 percent rating is assigned for 
moderately severe impairment, and a 50 percent rating is 
assigned for severe impairment. 38 C.F.R. § 4.73, DC 5317.

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Objective findings should include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

In this case, service medical records, and the veteran's 
recounted history, reflect that the veteran sustained 
multiple fragment wounds to the right buttock while serving 
with the Marines in Vietnam in September 1969 when shrapnel 
exploded nearby.  The shrapnel penetrated the veteran's right 
buttock and from there penetrated through the posterior back 
and pelvis areas, injuring his ileum area.  The veteran 
underwent a laparotomy and a resection of his small bowel.  
At the time of the incident the veteran noted paresis or 
partial paresis with numbness of his right leg and was unable 
to bear weight on the leg.  However, the veteran recovered 
over a period of several weeks, and by November 1969 his 
wounds were noted to have healed and he was returned to full 
duty.  As noted earlier, he continued to serve on active duty 
to June 1978.  
  
While the medical evidence confirms that the veteran's injury 
causes pain and limitation, the evidence fails to show that 
the disability is severe enough to warrant a rating of 
moderately severe, based on the muscle injury.
 
In October 1998, the veteran underwent a VA examination at 
which he indicated that he experienced no signs or symptoms 
of neurological deficit in association with his shrapnel 
injury.  The examiner indicated that the veteran walked 
without any difficulty and had no measurable restrictions of 
activity.  While the veteran stated that he was having 
trouble with his work because he had to move carefully to 
avoid radiating pain in the extreme lower back, right 
buttock, and right leg, the examiner found no objective 
evidence of loss of the gluteus muscle; the veteran had no 
pain on manipulation of his hip; and, the range of motion of 
the veteran's hip, knee, and leg was found to be generally 
normal.  The veteran's deep tendon reflexes were normal and 
symmetrical and no pathological reflexes were noted.  
Furthermore, there was no muscle atrophy, wasting or 
weakness.  Accordingly, the examiner diagnosed the veteran 
with a mild superficial shrapnel injury to the thigh, which 
was asymptomatic and without functional impairment.  The 
examiner explained that the veteran's pain in his lower back 
and buttock area was neuritic in character, but without 
demonstrable organic or physiological damage to his nerves or 
other tissues. 

The veteran underwent a second VA examination in July 2005 
which produced similar medical findings.  The veteran 
complained that he often has flare-ups which last for a week 
or more (and have caused him to miss 6 to 7 days of work in 
the past year), and he indicated that he has had pain, 
weakness and spasms since the injury occurred, which have 
been worsening recently.  The objective medical evidence, 
however, as shown by the examination failed to demonstrate an 
increase in the severity of the veteran's muscle injury.  The 
examiner noted that the veteran had leg strength in his left 
lower extremity of 5/5 with no loss due to fatigue or lack of 
endurance after continuous resistance greater than gravity; 
and leg strength in his right lower extremity of 5/5, which 
diminished minimally to between 4/5 and 5/5 with continuous 
resistance greater than gravity.  The veteran did show some 
signs of pain in his right buttock area during strength 
testing of his right hip; however, there was no loss of 
muscle mass in the right buttock.  Neurologic testing 
revealed that the veteran's lower extremity was grossly 
intact but asymmetric, with diminished sensation along the 
right S1 dermatome.  Vibratory stimulus on the right patella 
caused an electric like shock pain sensation to the right 
buttock, and vibratory stimulus at the right ankle caused 
this sensation to the right knee.  The examiner diagnosed the 
veteran to have a shell fragment wound, right buttock, muscle 
group XVII, with right sciatic nerve contusion and residual 
chronic pain and weakness, predominantly in the right S1 
distribution.  The examiner also noted that there was lack of 
endurance of the muscles controlled by the right sciatic 
nerve during strength testing and there were numerous brief 
flare-ups with the sciatic nerve contusion that included 
muscle spasms, lack of endurance, and intermittent sharp 
pains.  The examiner concluded that the veteran's symptoms 
had a moderate impact on his functionability.

X-rays of the veteran's right hip were taken in January 2005 
and showed a normal appearing right hip.  No soft tissue 
swelling was noted, the bony structures were intact, and the 
joint spaces were preserved.

Outpatient treatment records also fail to show a moderately-
severe disability of the right buttock muscle group.  While 
several records note that the veteran had pain in his 
buttocks, there is no indication as to the severity of the 
pain.  At a check-up in July 2000, the veteran indicated that 
he had been fine since his last visit, and that while he had 
some lower back spasm, he did not feel that he needed muscle 
relaxants.  In December 2002, the veteran was found to have 
strength of 5/5 in both lower extremities.

As indicated, there is no objective medical evidence showing 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles on the 
veteran's right side when compared with his left side.  
Although tests of the strength and endurance of the veteran's 
right leg showed a lack of endurance and diminished strength, 
this was described as minimal.  Furthermore, the veteran's 
disability has been described as only mild and as moderate by 
the two VA examiners he has seen.  While the veteran has 
shown cardinal signs and symptoms of muscle disability, this 
requirement is shared by the rating criteria for both 
moderate and moderately severe muscle disabilities, and, as 
such, the mere presence of such cardinal signs and symptoms 
alone does not cause a muscle disability to be rated as 
moderately severe.  

Under the circumstances of this case, the Board finds the 
disability picture presented by the veteran's shrapnel injury 
to the buttocks more nearly approximates the rating currently 
assigned, and as such, entitlement to a rating in excess of 
20 percent for the wound to the buttock area muscle group is 
denied.  

As to the buttock scar, the veteran's VA examination in July 
2005 indicated that the residual scar was without pain, 
caused no limit in function and is only 1x3cm, which is well 
below what is required for a higher rating for a scar that is 
not on the head, face, or neck.  See 38 C.F.R. § 4.118.  
Therefore, a separate rating for scarring of the right 
buttock is not warranted.  38 C.F.R. §§ 4.118, DCs 7801, 
7802, 7803, 7804, and 7805 (as in effect prior to and from 
August 30, 2002).

The Board was directed by a joint motion for remand to 
consider a separate rating for a sciatic nerve contusion 
which was described at the veteran's July 2005 VA 
examination.  A muscle injury rating cannot be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  In this case, it appears that the 
sciatic nerve and the muscle injury involving the buttock 
affect different body parts.

Disabilities involving the incomplete paralysis of the 
sciatic nerve are evaluated under 38 C.F.R. § 4.124a, DC 
8520, with 10, 20, and 40 percent ratings assigned depending 
on whether the incomplete paralysis is mild, moderate or 
moderately-severe respectively.

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

Evaluating the veteran's sciatic nerve contusion separately, 
the Board notes that the medical evidence of record shows 
that the veteran's sciatic nerve contusion is mild.

At a VA examination in October 1998, the veteran denied any 
signs or symptoms of neurological deficit in association with 
his shrapnel injury.  The veteran's deep tendon reflexes were 
normal and symmetrical and no pathological reflexes were 
noted.  There was also no muscle atrophy, wasting, or 
weakness.  The examiner diagnosed the veteran with a mild 
superficial shrapnel injury to the thigh, which was 
asymptomatic and without functional impairment; and he 
explained that the veteran's pain in his lower back and 
buttock area was neuritic in character, but without 
demonstrable organic or physiological damage to his nerves or 
other tissues. 

A treatment record from October 1998 indicated that the 
veteran had been having increased discomfort with pain 
running down his leg, but there had been no bowel or bladder 
incontinence or retention.  Dr. Zuercher indicated in 
November 1998 that the veteran was having back pain with 
radicular symptoms down his right leg, and she suggested that 
possible treatments would be injections into the area of the 
SI joint or possibly an epidural.

VA treatment records show some complaints of pain in the 
buttocks, but the sciatic nerve was not generally addressed.  
In July 2003, the veteran indicated that his buttocks injury 
was causing burning pain, but strength was 5/5 in the lower 
extremities and deep tendon reflexes were 2+ throughout.  In 
February 2004, the veteran again complained that he had 
chronic buttocks pain with some sciatica pain and the doctor 
noted some buttock pain on deep palpation.  In May 2004, the 
veteran again was noted to have 5/5 strength with deep tendon 
reflexes 2+ throughout.  In January 2005, the veteran sought 
treatment after falling on his deck and injuring his back; he 
reported pain to the lower back with radiation down buttock 
and leg.  The pain was noted to be intermittent, dull, and 
achy.  An EMG in January 2005 suggested right lumbosacral 
nerve root dysfunction, but full electrodiagnostic criteria 
were not met.

The veteran underwent a second VA examination in July 2005 
where he complained that he often had flare-ups which lasted 
for a week or more, causing him to miss 6 to 7 days of work 
in the past year; and he indicated that he has had pain, 
weakness and spasms since the shrapnel injury occurred, which 
have been worsening recently.  The examiner noted that the 
veteran had leg strength in his left lower extremity of 5/5 
with no loss due to fatigue or lack of endurance after 
continuous resistance greater than gravity; and leg strength 
in his right lower extremity of 5/5, which diminished 
minimally to between 4/5 and 5/5 with continuous resistance 
greater than gravity.  The veteran did show some signs of 
pain in his right buttock area during strength testing of his 
right hip.  Neurologic testing revealed that the veteran's 
lower extremity was grossly intact but asymmetric, with 
diminished sensation along the right S1 dermatome.  Vibratory 
stimulus on the right patella caused an electric like shock 
pain sensation to the right buttock, and vibratory stimulus 
at the right ankle caused this sensation to the right knee.  
The examiner diagnosed the veteran to have a shell fragment 
wound, right buttock, muscle group XVII, with right sciatic 
nerve contusion and residual chronic pain and weakness, 
predominantly in the right S1 distribution.  The examiner 
also noted that there was lack of endurance of the muscles 
controlled by the right sciatic nerve during strength testing 
and there were numerous brief flare-ups with the sciatic 
nerve contusion that included muscle spasms, lack of 
endurance, and intermittent sharp pains.  

The evidence demonstrates that the veteran has radiating 
sciatic pain, along with lack of endurance of the muscles 
controlled by the sciatic nerve, apparently attributed to the 
sciatic nerve contusion, which itself was from his shrapnel 
wounds.  As such, a 10 percent rating is warranted for mild 
incomplete paralysis of the right sciatic nerve.  The 
objective medical evidence does not, however, show moderate 
incomplete paralysis of the sciatic nerve, as even with some 
sciatic nerve pain, the veteran was still shown to have full, 
or nearly full, strength in his lower extremities, and his 
reflexes were normal. 

Accordingly, a separate 10 percent rating for a contusion of 
the sciatic nerve is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in February 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in February 2005 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in a September 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records have been obtained, as have the 
veteran's service medical records.  The veteran has also been 
provided with several VA examinations of the shrapnel injury 
to his right buttock (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered an opportunity to testify at a hearing before the 
Board, but he withdrew his request.  The veteran also 
indicated in September 2006 that he had nothing additional to 
submit.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims. 


ORDER

A rating in excess of 20 percent for shrapnel wound to the 
right buttock area is denied.




A separate 10 percent rating for a right sciatic nerve 
contusion is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


